DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions Acknowledged
Applicant’s election without traverse Species 3 shown in Fig. 5 and Claims 1-15 in the response to restriction requirements (filed 02/17/21) is acknowledged.  

Status of Claims
Claims 1-15 are examined on merits herein. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 1: Claim 1 recites in line 9: “the oxide layer on the drift layer”. There is a lack of antecedent basis for using article “the” with “the oxide layer”, since Claim 1 does not recites earlier “an oxide layer on the drift layer”, but recites: “a second portion of the oxide layer overlies the drift layer”.

For this Office Action, the above limitation of Claim 1 was interpreted as: “the second portion of the oxide layer”.
In re Claims 3 and 8: Claims 3 and 8 recite: “a doped region of the second conductivity type formed in the semiconductor vertically in between with the drift layer and the second portion of the oxide layer”.
The recitation is unclear.
Appropriate correction is required to clarify the claim language.
For this Office Action, based on Fig. 5 of the application and paragraphs 0040 and 0055 of the published application (US 2020/0303518), the above limitations of Claims 3 and 8 were interpreted as:  “a doped region of the second conductivity type formed in the drift layer under the second portion of the oxide layer”.
In re Claims 2 and 4-6: Claims 2 and 4-6 are rejected under 35 U.S.C. 112(b) due to their dependency on Claim 1.
In re Claim 7: Claim 7 recites (lines 8-9): “the shallow trench isolation”. There is a lack of antecedent basis for using article “the” in the above recitation, since claims earlier does not recite: “a shallow trench isolation”, but recites “a shallow trench isolation region”.
Appropriate correction is required to clarify the claim language.
For this Office Action, the above limitation of Claim 7 was interpreted as: “the shallow trench isolation region
In re Claims 9-10: Claims 9-10 recite: “The integrated circuit of claim 7, wherein the doped region”. There is a lack of antecedent bases for using “doped region” with an article “the”, since Claim 7 does not recite: “a doped region” – Claim 8 does.
Appropriate correction is required to clarify the claimed subject matter.
For this Office Action, the above limitations of Claims 9-10 were interpreted as: “The integrated circuit of claim 8, wherein the doped region”.
In re Claim 11: Claim 11 is rejected under 35 U.S.C. 112(b) due to dependency on Claim 7.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hao (US 2012/0037988).
In re Claim 12, Hao teaches a transistor comprising (Fig. 2): 
a semiconductor 202 (paragraph 0043);
a drift layer 204 formed in the semiconductor 202 and having majority carriers of a first type – which is an n-type (paragraph 0043); 
a drain region 208 formed in the semiconductor 202 in contact with the drift layer 204 and having majority carriers of the first type (paragraph 0043);
a body region 240 formed in the semiconductor 202 and having majority carriers of a second type – which is a p-type (paragraph 0043); 
a source region 232 formed in the semiconductor 202 in contact with the body region 240 and having majority carriers of the first type (paragraph 0043);
a gate 220 (paragraph 0044) formed over the semiconductor 202 to control current through the body region from the source region to the drain region (inherently, which is a commonly known function of any MOSFET device, to which Hao device belongs – see paragraph 0001);
a region 206 formed in the semiconductor in contact with the drift layer 204 and having majority carriers of the second type (paragraphs 0008, 0043); and
an oxide layer 224 grown into the semiconductor 202 and in contact with the region 202 (paragraph 0044).
In re Claim 13, Hao teaches the transistor of Claim 12, wherein the majority carriers of the first type are electrons and the majority carriers of the second type are holes (as is clear from the description of Claim 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As far as the claim is understood, Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sridhar (US 2015/0179792). 
In re Claim 1, Sridhar teaches an integrated circuit having a transistor, comprising (Fig. 2M and Annotated Fig. 2M):
Annotated Fig. 2M

    PNG
    media_image1.png
    244
    497
    media_image1.png
    Greyscale

a semiconductor 202 (paragraph 0014);
a drift layer 236 (created from region 226, Fig. 2E and 2H, paragraphs 0019, 0022) within the semiconductor 202, the drift layer 236 having a first conductivity type (such as n-type, paragraphs 0019-0020: Sridhar teaches that a dopant includes a phosphor, which is known in the art as being an n-type dopant – see paragraph 0018 of Li, US 2017/0194490, for inherency of a phosphor to be an n-type dopant);
a shallow trench isolation region STI (as in Annotated Fig. 2M) in the semiconductor 202 laterally spaced apart from the drift layer 236, 
the shallow trench isolation region STI including a first portion of an oxide layer 252 (paragraph 0026, such as silicon oxide) that lines the shallow trench isolation region STI and a fill oxide 256 (the number is shown in Fig. 2L, paragraph 0028), wherein 
a second portion of the oxide layer – such as 258 and top ends of layer 252 (SOL in Annotated Fig. 2M) – overlies the drift layer 236: oxide 258 was, obviously, formed from silicon oxide 204 by removing portions of 204 not disposed under the gate 260 (see Figs. 2L and 2M, paragraphs  0028, 0029); and, since both layers, 204 and 252 were formed by thermal oxidation of the same semiconductor (paragraphs 0014 and 0026), 258 and 252 can be viewed as parts of the same silicon oxide layer;
and a smoothed surface that includes top surfaces the second oxide layer –SOL on the drift layer 236 and the shallow trench isolation region STI (Annotated Fig. 2M).
In the embodiment of Figs. 2A-2M, Sridhar does not teach that the smooth surface also includes a top surface of the semiconductor 202, since a top surface of the semiconductor 202 over source and drain regions 266/264 is created into optional metal silicides 268 (paragraph 0029). 
However, for the embodiment of Fig. 1, Sridhar does not create metal silicides over drain and source regions, and in this structure a top surface of the semiconductor (which includes top surfaces of source and drain regions 126, 124) is leveled with a top surface of STI 116 (paragraph 0013).
It would have been obvious to modify the Sridhar structure of Fig. 2M by creating the device without an optional silicide layer and such that the top surfaces of the semiconductor and the STI would be aligned with each other (as in Fig. 1), (for example, by starting with creating Fig. 2A with layer 204 only disposed in a region that would be covered with a gate, etc.), if a planar top surface comprised the STI top In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), a change in a shape is not patentable since this is a matter of choice of a person of ordinary skill in the art in absent persuasive evidence that the particular configuration is significant. 

As far as the claims are understood, Claims 2-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sridhar (US 2015/0179792) in view of Chen et al. (US 2013/0341717). 
In re Claim 2, Sridhar teaches the integrated circuit of Claim 1 as cited above. 
Sridhar teaches that the integrated circuit further comprises (Fig. 2M, Annotated Fig. 2M):
a source region 266 between the drift layer 236 and the shallow trench isolation STI (as in Annotated Fig. 2M);
a drain region 264 of the first conductivity type (a drain region was created by using such dopants as arsenic, paragraph 0020, which is known in the art as being an n-type dopant - see paragraph 0018 of Li, US 2017/0194490, for inherency of As to be an n-type dopant) adjacent the drift region 236;
a gate 260 (paragraph 0029) over the source region 266.
Sridhar does not state that the source region is doped to be the first conductivity type region; he teaches the first conductivity only for the drain region. But it is known in the art that in an LDMOS transistor (taught by Sridhar, paragraph 0003), source and 
Sridhar does not teach a region of a second opposite conductivity type between the drift region and the source region – since he does not teach a conductivity of region 202, and, accordingly, Sridhar does not teach that the gate is over the region of the second conductivity type.
Chen teaches (Fig. 1) an integrated circuit, in which region 36 of a second conductivity type (which is a p-type, paragraph 0026) is disposed under gate 44 and between drift region 58 (of a first conductivity type, paragraph 0037) and source region 40 (of the first conductivity type, paragraph 0027).
Sridhar and Chen teach analogous art directed to an integrated circuit comprised an LDMOS transistor and STIs, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Sridhar device in view of the Chen device, since they are from the same field of endeavor, and Chen created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Sridhar device by incorporating a region of the second conductivity type under the gate to separate the drift region from the source region, wherein it is desirable creating a device capable for use in a high-side operation (Chen, paragraphs 0003-0004). 
In re Claim 3, Sridhar/Chen teaches the integrated circuit of Claim 2 as cited above. 
Sridhar does not teach that an integrated circuit further comprises a doped region of the second conductivity type formed in the semiconductor vertically in between with the drift layer and the second portion of the oxide layer (e.g., “a doped region of the second conductivity type formed in the drift layer under the second portion of the oxide layer”, in accordance with the claim interpretation), but Sridhar teaches that the second portion of the oxide layer is implemented as SOL (see Annotated Fig. 2M), which partially includes a gate dielectric (see for Claim 1).
Chen teaches a noncontiguous doped region 60 of a second conductivity type (being a p-type) that is formed in the drift layer 58 under gate 44 (paragraphs 0028, 0038, 0035).
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Sridhar/Chen device of Claim 2 by disposing in the drift layer (of Sridhar) a noncontiguous doped region of the second conductivity type under the second portion of the oxide layer – SOL (Annotated Fig. 2M), in order to improve an off-state breakdown voltage of the device (Chen, paragraphs 0014, 0005, 0038).
In re Claim 4, Sridhar/Chen teaches the integrated circuit of Claim 3 as cited above, wherein, as shown for Claim 3, the doped region is noncontiguous.
In re Claim 5, Sridhar/Chen teaches the integrated circuit of Claim 3 as cited above, including the doped region of the second conductivity, which is the p-type, as cited above, but does not teach that the doped region comprises indium – as p-type dopants, Sridhar teaches boron or gallium (paragraph 0020). However, many more p-
It would have been obvious for one of ordinary skill in the art before filing the application to use indium dopants for forming the doped second conductivity type region in the Sridhar/Chen integrated circuit of Claim 3, if indium is desirable as the dopant: “It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice”, In re Leshin, 125 USPQ 416. 
In re Claim 6, Sridhar/Chen teaches the integrated circuit of Claim 3 as cited above, wherein, as shown for Claims 1-3 on which Claim 6 depends, the first conductivity type is n-type and the second conductivity type is p-type.
 In re Claim 7, Sridhar teaches an integrated circuit having a transistor (Fig. 2M and Annotated Fig. 2M), comprising:
a semiconductor 202 (paragraph 0014);
a drift layer 236 (created from region 226, see Figs. 2E, 2F, 2H, paragraphs 0019, 0022) within the semiconductor 202, the drift layer 236 having a first conductivity type (being an n-type, paragraphs 0019-0020: Sridhar teaches a phosphor and an arsenic, which are known in the art as being n-type conductivity dopant, see paragraph 0018 of Li for inherency);
a shallow trench isolation region STI (as in Annotated Fig. 2M) in the semiconductor 202 laterally spaced apart from the drift layer 236, 
the shallow trench isolation region STI including a first portion of an oxide layer 252 (paragraph 0026, such as a silicon oxide) that lines the shallow trench 
a second portion of the oxide layer – such as a gate dielectric 258 and top ends of layer 252, e.g., SOL in Annotated Fig. 2M) overlies the drift layer 236: silicon oxide 258 was, obviously, formed from silicon oxide 204 by removing portions of 204 not disposed under the gate 260 (see Figs. 2L and 2M, paragraphs  0028, 0029); and, since both layers, 204 and 252 were formed by thermal oxidation of the same semiconductor (paragraphs 0014 and 0026), 258 and 252 can be viewed as parts of the same silicon oxide layer
a source region 266 (paragraph 0029) between the drift layer 236 and the shallow trench isolation STI;
a drain region 264 of the first conductivity type (created by dopants 228, paragraph 0029, which inherently belongs to an n-type dopants, see paragraph 0018 of Li for inherency) adjacent the drift region 236;
a gate 260 (paragraph 0029) over the region; and
a planar surface that includes top surfaces of the shallow trench isolation region STI and the oxide layer on the drift layer (e.g., “the second portion of the oxide layer”, in accordance with the claim interpretation).
Sridhar does not teach that the source region has a first conductivity type, e.g., the same as the drain region. But it is known in the art that in an LDMOS transistor (taught by Sridhar, paragraph 0003), source and drain regions have the same conductivity type (see paragraph 0027 of Li, US 2017/0194490, for inherency of the feature). Accordingly, it would have been obvious for one of ordinary skill in the art 
Sridhar does not teach (for the embodiment of Fig. 2M) that the planar surface also includes top surfaces of the semiconductor, the drain region, and the source region, since for this embodiment, Sridhar created an optional silicide region over the source and drain regions. However, for the embodiment of Fig. 1, Sridhar does not create metal silicides over drain and source regions, and in this structure a top surface of the semiconductor (which includes top surfaces of source and drain regions 126, 124) is leveled with a top surface of STI 116 (paragraph 0013).
It would have been obvious to modify the Sridhar structure of Fig. 2M by creating the device without an optional silicide layer and such that the top surfaces of the semiconductor and the STI are aligned with each other (as in Fig. 1), (for example, by starting with creating Fig. 2A with layer 204 only disposed in a region that would be covered with a gate, etc.), if a planar top surface comprised the STI top surface and the semiconductor top surface is desirable. Note that the above modification involves a change in a shape that is not patentable: In accordance with MPEP 2144.04. I.B, referencing In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), a change in a shape is not patentable since this is a matter of choice of a person of ordinary skill in the art in absent persuasive evidence that the particular configuration is significant.
Sridhar does not teach a first region of a second conductivity type opposite to the first conductivity type and disposed between the drift region and the source region, and, accordingly, Sridhar does not teach that the gate is over the region of the second conductivity type. 

It would have been obvious for one of ordinary skill in the art before filing the application to modify the Sridhar device by incorporating a first region of the second conductivity type under the gate to separate the drift region from the source region, wherein it is desirable creating a device capable for use in a high-side operation (Chen, paragraphs 0003-0004). 
In re Claim 8, Sridhar/Chen teaches the integrated circuit of Claim 7 as cited above. 
Sridhar does not teach a doped region of the second conductivity type formed in the semiconductor vertically in between with the drift layer and the second portion of the oxide layer (e.g., does not teach “a doped region of the second conductivity type formed in the drift layer under the second portion of the oxide layer”, in accordance with the claim interpretation). But Sridhar teaches that the second portion of the oxide layer is implemented as SOL (Annotated Fig. 2M), which partially includes a gate dielectric (see for Claim 7).
Chen teaches a noncontiguous doped region 60 of a second conductivity type (being a p-type) is formed in the drift layer 58 under gate 44 (paragraphs 0028, 0038, 0035).
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Sridhar/Chen device of Claim 7 by disposing in the drift layer 
In re Claim 9, Sridhar/Chen teaches the integrated circuit of Claim 7 (e.g., “of Claim 8”, in accordance with the claim interpretation), wherein, as shown for Claim 8, the doped region is noncontiguous.
In re Claim 10, Sridhar/Chen teaches the integrated circuit of Claim 7 (e.g., “of Claim 8”, in accordance with the claim interpretation) as cited above, wherein the doped region is a p-type doped region.
Sridhar/Chen does not teach that the p-type dopant comprises indium – Sridhar teaches boron or gallium as p-type dopants (paragraph 0020). However, many more p-type dopants are known in the art, including indium (see paragraph 0018 of Li, US 2017/0194490, on inherency of the common knowledge).
It would have been obvious for one of ordinary skill in the art before filing the application to use indium dopants for forming the doped second conductivity type region in the Sridhar/Chen integrated circuit of Claim 8, in order to enable creating the second conductivity type doped region and if indium is desirable as the dopant: “It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice”, In re Leshin, 125 USPQ 416. 

In re Claim 11, Sridhar/Chen teaches the integrated circuit of Claim 7 as cited above, wherein, as shown for Claim 7, the first conductivity type is n-type and the second conductivity type is p-type.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hao. 
In re Claim 14, Hao teaches the transistor of Claim 12 as cited above, including the region of the second conductivity type.
	Hao does not teach that the above region comprises indium doping – he teaches boron (paragraph 0053). However, many more p-type dopants are known in the art, including indium (see paragraph 0018 of Li, US 2017/0194490, on inherency of the common knowledge).
	It would have been obvious for one of ordinary skill in the art before filing the application to use indium dopants for forming the doped second conductivity type region in the Hao transistor of Claim 12, if indium is desirable as the dopant: “It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice”, In re Leshin, 125 USPQ 416. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hao in view of Chen. 
In re Claim 15, Hao teaches the transistor of Claim 12 including the region of the second conductivity type, but does not explicitly teach that the region is noncontiguous, although Hao teaches that the region profile can be modified (paragraph 0046).

Hao and Chen teach analogous art directed to a LDMOS transistor, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Hao device in view of the Chen device, since devices are from the same field of endeavor, and Chen created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Hao region to form it as a noncontiguous region, if such modification allows improving an off-state breakdown voltage of the device (Chen, paragraphs 0014, 0005, 0038).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Snyder et al. (US 9,171,916) teaches a structure of Claim 12.
Hebert et al. (US 2015/0041894) teaches a structure comprised a plurality of RESURF regions in a drift region of a LDMOS transistor.

Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 03/05/21